Title: From James Madison to Edmund Randolph, 11 March 1783
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. March 11th. 1783
Your favor of the 1st. inst: came to hand yesterday but unaccompanied by that of the preceding week referred to in it.
Another week has passed without affording the least relief from our suspence as to the progress of peace. At New York they are so much in the dark that their curiosity has recourse to the gleanings of the Philada. gazettes. The length of the negociation may be explained, but the delay of all parties to notify its progress is really astonishing. Our last official information is nearly 5 months old & that derived from the royal speech upwards of three months.
The peremptory style & publication of Mr. M’s letters have given offense to many without & to some within Congress. His enemys of both descriptions are industrious in displayin[g] their impropriety. I wish they had les[s] handle for the purpose.
The plan before Congress for the arrangemt. of our affairs is to ask from the States a power to levy for a term not exceeding 25. years the 5 perCt. impost, with an additional impost on salt, wine, spirituous liquors, sugars & teas. to recommend to them to establish & appropriate perman[en]t revenues for a like term for the deficiency; the proceeds to be carried to their credit; the whole to be collected by persons amenable to Congs. but appd. by the States; to complete the territorial cessions; to enable Congs. to make abatements in favor of suffering States; Congs. on their part declaring that all reasonable military expences separately incurred by the States without their sanction either by sea or land shall be part of the common mass; and proposing to the States a substitution of numbers in place of a valuation of land;  Slaves to be equal to 1 free man. The fate of this plan in Congs. is uncertain, & still more so among the States. It makes a decent provision for the public debts & seems to comprehend the most dangerous sources of future contests among ourselves. If the substance of it is rejected, and nothing better introduced in its place, I shall consider it as a melancholy proof that narrow & local views prevail over that liberal policy & those mutual concessions which our future tranquility and present reputation call for.
Mr. J.son is still here, agitated as you may suppose with the suspense in which he is kept. He is as anxious as myself for your going into the Legislature. Let me know your final determination on this point.
